[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, the Commissioner of Transportation took the property of Charles and Barbara Mehringer (Mehringers) consisting of two parcels, Parcel No. 1 containing 22,856 square feet, more or less, and Parcel No. 2 containing 30,110 square feet, more or less, at 451 and 459 Liberty Street, Pawcatuck, Connecticut. The state awarded damages of $215,000 for the two parcels. The Mehringers have appealed claiming aggrievement because the assessment of damages is inadequate.
At a hearing before the court on June 22, 1998, both sides presented evidence of value through their appraisers. The Mehringers called Alexander P. Standish as their appraiser. He testified orally and by means of his written appraisal. He valued 451 Liberty Street at $198,700 and 459 Liberty Street at $150,800. Because the land is located in a Highway Interchange Zone, the land was appraised as vacant. He found the highest and best use of the property is for non-residential development. He used, for comparable sales in the area, parcels that were vacant, improved sites where the improvements were demolished after the sale date and improved sites where the land value was found via the Extraction Method. Based upon his comparables, he found 451 Liberty Street to have a value of 6.00 per square foot and a total value of $198,726; he found 459 Liberty Street to have a value of 6.00 per square foot and a total value of $150,810. The value of both parcels is $349,536, as of November 11, 1997.
The State presented Marci H. Sullivan as its appraiser. She testified that the highest and best use of the land is a continuation of the present use on an interim basis until such time that it is feasible to demolish the existing dwellings and develop the site with a commercial use. However, if vacant and available for development, the highest and best use of the site CT Page 9437 would be for commercial development. The court notes that none of Sullivan's comparables were on Route 2. All were in residential zones and not affected by the traffic and commercial uses found in the Highway Interchange Zone. Her values were 451 Liberty Street, $105,000 and 459 Liberty Street, $110,000 for a total of $215,000.
The court finds the highest and best use of the properties to be commercial. The court, therefore, agrees with the value established by Standish and finds the value of the two parcels to be $349,500.
Judgment for the Mehringers in the amount of $349,500 plus interest and costs.
D. Michael Hurley, Judge Trial Referee